DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.
Election/Restrictions
Newly submitted claim 25 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claims 2, 5, and 8 discuss that the first speed is “non-powered” or “low-powered” (see claim 2), while claims 5 and 8 discuss that the second speed is “powered” or “maximum powered”. This originally-presented embodiment as claimed in at least claims 2, 5, and 8 is mutually exclusive from claim 25, which claims that the first and second forming forces are equal, while claims 2, 5, and 8 claim that the first and second forming forces are unequal.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 25 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Amendment and Status of Claims

Accordingly, claims 1-3, 5, 7-10, 13, 15-16, 19-22, and 24-25 are currently pending, with claims 1-3, 5, 7-10, 13, 15-16, 19-22, and 24 under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-2 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (US 20120152416 A1; of record) in view Nakabayashi et al. (US 6003429 A; of record).
Regarding claim 1:
Foster teaches heating an Al-alloy sheet blank (meets the claimed aluminum or magnesiu alloy sheet blank) to its Solution Heat Treatment (hereinafter “SHT”) temperature at a heating station [0011][Claim 1], at a temperature of 500-550°C [0021][Claim 5], which meets the claimed limitation of heating the sheet to above a solvus temperature but below a solidus temperature, as SHT is typically performed between above the solvus temperature to allow solutes to enter solid solution, but below the solidus temperature to prevent formation of a liquid phase.
	Foster teaches transferring the sheet blank to a set of dies [0012][Claim 1], which meets the step of transferring the aluminum or magnesium sheet to a press.
	Foster further teaches initiating forming (which meets the claimed “closing the press dies at a first speed”, because the motion of closing dies inherently results in a first speed) within 10 s of removal from the heating station so that the heat loss from the sheet blank is minimized [0012][Claim 1]. Based on the temperature of 500-500°C above, it would be prima facie expected for the sheet blank to be above a temperature of the claimed 350°C, because the starting 
	Foster teaches that once the component is held between the upper and lower die until the material is sufficiently cooled, the process of cold die quenching is to be completed [0035][Claim 1] which meets the claimed final step of quenching the formed sheet alloy component by holding the formed component in the dies during quenching of the formed component. With regard to the artificial ageing step disclosed in [0035] and claim 11, the ordinarily skilled artisan would recognize that this step is not required to be performed, as suggested by the language of [0025] which states that “the method may comprise an additional artificial ageing step”. Further, [0002] recognizes that artificial aging may result in higher strength, which may result in “a number of intrinsic problems, such as springback and low formability which are difficult to solve” [0002]. The ordinarily skilled artisan would recognize that claim 11 of Foster, which teaches performing an artificial aging step, is a dependent claim and is not a critical or required step of independent claim 1 of Foster, and therefore does not need to be performed. Thus, although Foster teaches an artificial aging step, this step is not required to be performed, which meets the claimed “consisting the sequential steps of” language.
	Although Foster teaches closing the press dies at a first speed, Foster is silent regarding completing the formation by closing the press dies at a second speed wherein the second speed is slower than the first speed and greater than zero.

Nakabayashi teaches a high speed and high load operable hydraulic system which uses two (or more) speeds (the high load being the second, slower speed, at a higher force) [Abstract]. Nakabayashi teaches that the slide position curve as illustrated in Fig. 7 is highly suitable for use 
Modifying Foster with Nakabayashi would result in a forming operation that has a first, high speed stroke and a second, lower speed stroke as discussed above; as such, the first stroke would have a first forming force and the second stroke would have a second forming force. Nakabayashi discusses that the slide connected to the piston 3b descends rapidly, as shown by the line segment “o” of the curve in Fig. 7 (col. 9, lines 45-54). Then, where the slide is lowered to a predetermined position requiring a pressing force or a pressure downwards (which means that the previous rapid descent step was low powered), the pressurization switching valve will be turned on, thus permitting the slide to descend while slowing down (as shown by the line segment “p” in Fig. 7), and then a large pressing force is created (col. 9, line 54 – col. 10, line 2), which means the completion of the formation would occur during application of the second forming force.
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Foster with the two speed process of 

	Regarding claim 2:
	Foster is silent regarding the first speed comprising a non-powered or a low-powered, high speed stroke of the press.	As discussed above, Nakabayashi teaches a high speed and high load operable hydraulic system which uses two (or more) speeds (the high load being the second, slower speed, at a higher force) [Abstract] (also see Figs. 7-10). Nakabayashi discusses that the slide connected to the piston 3b descends rapidly, as shown by the line segment “o” of the curve in Fig. 7 (col. 9, lines 45-54). Then, where the slide is lowered to a predetermined position requiring a pressing force or a pressure downwards (which means that the previous rapid descent step was low powered), the pressurization switching valve will be turned on, thus permitting the slide to descend while slowing down (as shown by the line segment “p” in Fig. 7), and then a large pressing force is created (col. 9, line 54 – col. 10, line 2).

Regarding claim 24:
Foster teaches that hot stamping with cold-die quenching is not new per se [0029] and that importantly, both top and bottom dies are maintained at a temperature low enough for an efficient quench to be achieved, such as below 150°C [0037], which meets the claimed step of .

Claims 3, 5, 7-10, 13, 15-16, 19-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (US 20120152416 A1; of record) in view of Nakabayashi et al. (US 6003429 A; of record), as applied to claim 2 above, and further in view of Koyama (US 20030084794 A1; of record).
Regarding claims 3, 5, and 7:
Foster teaches initiating forming [0012], which meets the claimed “closing the press dies at a first speed”, because the motion of closing dies inherently results in a first speed. However, Foster and Nakabayashi are silent regarding the first speed being at least 100 mm/s (claim 3), and are silent regarding the second speed comprising a powered stroke of the press (claim 5), or that the second speed is less than 100 mm/s (claim 7).

Koyama teaches a hydraulic press which performs a high speed press at a low [0054], and then immediate subsequent low speed descents at high pressing forces/powers [0055], [Fig.6: Lines 301 and 302]. Thus, the idea of using a two-stage pressing technique with a high power the second stage during pressing, at the desired pressing speed, is already known in the art; the two-stage hydraulic press addresses a problem present in single-stage hydraulic presses; of large quantities of pressurized oil and time, which deteriorates productivity [0005]. Therefore, the ordinarily skilled artisan would find it obvious to apply the two stage pressing process and speeds of Koyama in order to have a more efficient sheet metal forming process.
It is also possible easily change the tact system of the hydraulic press by changing settings in the controller 80 [0026]. Thus, it would be well within the ability of one of ordinary skill in the art to adjust the settings such that the controller completes the formation of the component in the lower speed descent. It is known that components made from lower-strength/thickness sheet materials would not require as much pressing force (very high pressing forces are achieved in steps 303 and 304) to form as compared to higher-strength/thickness sheet materials, and the ordinarily skilled artisan would find it obvious to remove additional steps, such as, for example, steps 303 and/or 304 in Fig. 6 (or substitute the high force, low speed step 303 for the relatively higher speed and relatively lower force in step 302), so as to complete formation of the component during the second stroke (such as, for example, step 302).

Koyama teaches a hydraulic press which performs a high speed press descent of 108 mm/s (which meets the claimed 100 mm/s or more of claim 3) at a low power of 2.7 tons [0054], and then an immediate subsequent low speed descent speed of 50 mm/s (which meets the claimed speed of less than 100 mm/s in claim 7) at maximum power of 15.7 tons [0055]. 
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Foster in view of Nakabayashi as applied to claim 2 above, with the pressing speeds of Koyama, as doing so would allow for the 
	Regarding claim 8:
	Foster and Koyama are silent regarding the second speed being a maximum powered speed of the press.
	As discussed in the rejection of claim 2 above, Nakabayashi teaches a high speed and high load operable hydraulic system which uses two (or more) speeds (the high load being the second, slower speed, at a higher force) [Abstract] (also see Figs. 7-10). Nakabayashi discusses that the slide connected to the piston 3b descends rapidly, as shown by the line segment “o” of the curve in Fig. 7 (col. 9, lines 45-54). Then, where the slide is lowered to a predetermined position requiring a pressing force or a pressure downwards (which means that the previous rapid descent step was low powered), the pressurization switching valve will be turned on, thus permitting the slide to descend while slowing down (as shown by the line segment “p” in Fig. 7), and then a large pressing force is created (col. 9, line 54 – col. 10, line 2).
	Of the two speeds/strokes (denoted by lines “o” and “p” in Fig. 7), the second speed (line “p”) corresponds to the maximum powered (high pressure/load) stroke of the press.
Regarding claim 9:
	Foster and Nakabayashi are silent regarding engaging the powered stroke at a lowest ram position.
Koyama teaches performing a high speed press descent until the piston member 54 descends by about 500 mm; after the piston descends by about 500 mm, the high speed descent step moves to the low speed (max powered) step [0055]. Switching from a high speed to a low 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Foster in view of Nakabayashi with those of Koyama, as doing so would allow for having a more efficient sheet metal forming process.
Regarding claim 10:
Foster and Nakabayashi are silent regarding engaging the powered stroke at 10 mm above absolute bottom.
Koyama teaches performing a high speed press descent until the piston member 54 descends by about 500 mm; after the piston descends by about 500 mm, the high speed descent step moves to the low speed (max powered) step [0055]. The low speed descent continues at a speed of 50 mm/s for 1.8 seconds, which means the absolute bottom is at a depth of about 500 + (50 mm/s)×(1.8 s) = 590mm, which further means that the powered stroke is engaged at about 90 mm above absolute bottom (590 mm – 500 mm = 90 mm).
Although 90 mm taught by Koyama is not exactly the same as the claimed 10 mm, it would have been obvious to vary the powered stroke engagement depth based on needs of the workpiece. The ordinarily skilled artisan would recognize that an ideal hydraulic press should balance between the required power/energy to deform/form a certain sheet [0004], the depth/degree at which a sheet must be deformed (e.g. an automobile hood [0004] may be relatively flat and would not require the same degree of deformation as an automobile trunk lid [0004], which often have deep, ~90° bends), and the time desired to complete the pressing 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Foster in view of Nakabayashi with those of Koyama, as doing so would allow for having a more efficient sheet metal forming process [Koyama 0005].
Regarding claim 13:
As discussed in the rejection of claim 1 above, Foster teaches heating an Al-alloy sheet blank to its SHT temperature at a heating station [0011] at about 500-550°C [0021], which meets claim 13’s range of 470-580°C. SHT is typically performed between above the solvus temperature to allow solutes to enter solid solution, but below the solidus temperature to prevent formation of a liquid phase.
Regarding claims 15-16:
Foster teaches initiating forming (which includes closing the press dies the first speed) within 10 s of removal from the heating station so that the heat loss from the sheet blank is minimized [0012], which meets the limitations of claims 15-16.
Regarding claim 19:
Foster and Nakabayashi are silent regarding initiating formation of the component comprises closing the press dies to a first position within at least 30 mm of the die absolute bottom position.
Koyama teaches performing a high speed press descent until the piston member 54 descends by about 500 mm; after the piston descends by about 500 mm, the high speed descent 
Although 590 mm taught by Koyama is not exactly the same as the claimed 30 mm, it would have been obvious to vary the formation depth based on needs of the workpiece. The ordinarily skilled artisan would recognize that an ideal hydraulic press should balance between the required power to form a certain sheet [0004], the depth/degree at which a sheet must be deformed (e.g. an automobile hood [0004] may be relatively flat and would not require the same degree of deformation as an automobile trunk lid [0004], which often have deep, ~90° bends), and the time desired to complete the pressing operation [0004],[0005]. Choosing a low height of, for example, 30 mm above absolute bottom would have been obvious to the ordinarily skilled artisan if a low degree of deformation was required (such as the automobile hood example used above, for the purposes of discussion).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Foster in view of Nakabayashi with those of Koyama, as doing so would allow for having a more efficient sheet metal forming process [Koyama 0005].
Regarding claim 20
Foster and Nakabayashi are silent regarding initiating formation of the component comprises closing the press dies the remaining distance from a first position to the absolute bottom position.
As discussed in the rejection of claim 19 above, Koyama teaches that the formation involves pressing from a distance of 0 mm (starting) to the final position of ~590 mm (absolute 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Foster in view of Nakabayashi with those of Koyama, as doing so would allow for having a more efficient sheet metal forming process [Koyama 0005].
Regarding claims 21-22:
Foster and Nakabayashi are silent regarding there being a pause between the closing of the dies at a first speed and the closing of the dies at a second speed (claim 21) or that the pause is less than 5 seconds (claim 22).
Although Koyama does not explicitly teach there being a pause between the closing of the dies at a first speed and the closing of the dies at a second speed, Koyama does teach that the piston member 54 is capable of being stopped and held at a desired pressure [0057] (meets the pausing step of claim 21) for a desired amount of time, such as 1.0 second (which meets the claims “less than 5 seconds” in claim 22) [0057]. Although the embodiment taught by Koyama is not identical to that which is being claimed, Koyama further teaches that in the standby step in which the servo motor and hydraulic pump is stopped, no unnecessary flow of hydraulic oil occurs, making it possible to realize energy savings [0061]. Furthermore, Koyama discusses that in the standby state, stopping the hydraulic pump results in generating 0 kcal/h of heat, which further results in preventing a temperature rise of the hydraulic oil [0019],[0065].
Therefore, based on the teachings of Koyama, the ordinarily skilled artisan would recognize the problems of energy and heat management involved with hydraulic pressing and 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Foster in view of Nakabayashi with those of Koyama, as doing so would result in energy savings and prevention of excessive heat in hydraulic oil.
Response to Arguments
Applicant's arguments filed 08/19/2021 have been fully considered but they are not persuasive.
	With regard to the applicant’s characterization of the 08/18/2021 interview (see page 6 of arguments), respectfully, the examiners disagree and did not indicate during the interview that the amendments to independent claim 1 may place the application in condition for allowance.
The applicant’s argument that Nakabayashi does not teach that there is any contact between the press dies (or part forming tool) and the sheet blank during the initial fast descent phase (see paragraph bridging pages 7 and 8 of arguments) is respectfully not found persuasive. 
With regard to the applicant’s statement (see last sentence on page 7 of arguments) that “The pressing operation is not the application of a pressing force, it is the process of readying the apparatus for the application of a pressing force”, independent claim 1 is silent regarding the application of a pressing force. Notably, claim 2 even states “a first speed comprises using a non-powered or a low-powered, high speed stroke of the press, suggesting that the application of a pressing force is not necessary. The citations used by the references disclose other embodiments not relied upon in the rejection (see, for example, Figs. 7-10 for visual representations of the multiple embodiments). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP 2123 II.).With regard to the applicant’s statement that “The ‘first step’ of Nakabayashi is simply getting the press dies in place, in order for the formation to take place (which occurs in the ‘second step’)”. The applicant also has not provided any explanation of how this differs from the applicant’s method, which also involves ‘simply getting the press dies in place, in order for the formation to take place, which also occurs in the second step’.
Second…” (see pages 8-9 of arguments), these arguments were addressed in the Final Rejection mailed 04/19/2021. To restate the previous response to the applicant’s arguments, with regard to the pressing force only being applied “in the second phase” and that the first phase in Nakabayashi is not pressurized, it is noted that applicant’s dependent claim 2 discloses that the first speed is “non-powered” (i.e. the force of gravity alone would perform the forming during the first stroke), which is substantially the same as the method in Nakabayashi cited by the applicant. Forming can occur during a rapid descent phase, even if high fluid pressure is not being exerted during the rapid descent.
More specifically, Nakabayashi states in col. 7, lines 5-22: 
“…the piston rod 3b to descend rapidly with a difference between the pressure receiving area A1 of the upper chamber 3c and the pressure receiving area A2 of the lower chamber 3d of the principal cylinder 3. 
Next, when a state is established in which the slide has been lowered to a predetermined position requiring a pressing force to be applied or a pressure to be exerted downwards, with the servo valve 5 held at its slide lowering position 5a the logic valve 8a in the pressurization switching valve assembly 8 will be turned ON and the logic valve 9a in the differential circuit switching valve assembly 9 will be turned OFF. 
This permitting the pressure fluid discharged from the hydraulic source 4 to be fully delivered into the upper chamber 3c of the principal cylinder 3, there will develop an increased pressure or pressing force and a state that can meet with the requirement for a greater load.”

requirement for a greater load”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731